DETAILED ACTION
Status of Claims
The following is a final office action in response to the amendment filed April 5, 2022.  Claims 20 and 22-41 are currently pending and have been examined.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22-37, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Publicover et al (US 2016/0253710 A1), in view of Ree (US 2015/0100451 A1).  
Regarding claims 20, 22, and 23, Publicover discloses a computing system comprising:
           one or more machine learning engines, each of the machine learning engines comprising one or more hardware processors, each of the machine learning engines configured to communicably couple, through a network, to at least one computing device that comprises a graphical user interface, through a network; and one or more memory devices communicably coupled with the one or more machine learning engines, each of the one or more memory devices comprising tangible, non-transitory, machine-readable media storing instructions (Publicover: Figure 2, paragraph [0036] - Arkiïs™ may recognize patterns in such ad requests (for example, through association rule learning algorithms including the Frequent Pattern-growth (FP-growth) algorithm and the Apriori algorithm, which highlight relations between variables in large databases));
presenting, by a vendor system, a plurality of vendor product descriptions (Publicover: Figure 37 - search 3724);
culling the presented plurality of vendor product descriptions to generate, by the one or more machine learning engines of the vendor system and based on the set of profile data, a subset of vendor product descriptions from among the plurality of vendor product descriptions; presenting, by the vendor system and to the user through the graphical user interface, the subset of the vendor product descriptions (Publicover: Figure 15, paragraph [0157] - The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers, Figure 17a).
Publicover does not expressly disclose presenting, by a vendor system, a selectable component to a user through the graphical user interface of the computing device, the selectable component being particularly associated with providing a set of profile data of  the user to the vendor system; receiving, by the vendor system,  an activation of the selectable component from the user based on receiving the activation of the selectable component from the user, obtaining, by the vendor system, the set of profile data of the user from a database of profile data.  Ree discloses:
presenting, by a vendor system, a selectable component to a user through the graphical user interface of the computing device, the selectable component being particularly associated with providing a set of profile data of  the user to the vendor system; receiving, by the vendor system,  an activation of the selectable component from the user based on receiving the activation of the selectable component from the user, obtaining, by the vendor system, the set of profile data of the user from a database of profile data (Ree: paragraph [0042] - Thereafter, if the existing customer (e.g., after logging into his or her account) selects the button 340) selects to "buy this look" (e.g., by activating the button 340), the user profile module 234 can based on the results of prior data mining and analyses to automatically select or determine sizing information for each one of the components).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Publicover to have included presenting, by a vendor system, a selectable component to a user through the graphical user interface of the computing device, the selectable component being particularly associated with providing a set of profile data of  the user to the vendor system; receiving, by the vendor system,  an activation of the selectable component from the user based on receiving the activation of the selectable component from the user, obtaining, by the vendor system, the set of profile data of the user from a database of profile data, as taught by Ree because it would improve accuracy of shopping (Ree: paragraph [0042]).

Regarding claim 24, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses retrieving the profile data from the database of profile data that is associated with the vendor (Publicover: Figure 2 - Arkiis servers - user profile 202).  

Regarding claim 25, Publicover and Ree teach or suggest all the limitations of claim 24 as noted above.  Publicover further discloses wherein the vendor system is controlled by the vendor (Publicover: Figure 2 - Arkiis servers).  

Regarding claim 26, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses wherein the profile data comprises at least one of: at least one user personal preference data; at least one user personal data; or at least one user historical purchase (Publicover: Figure 11 historical data 1160, personal preference data 1140).  

Regarding claim 27, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses wherein the culling comprises: searching the plurality of vendor production descriptions with at least one profile data; matching at least one of the plurality of vendor product descriptions with the at least one profile data; and based on the matching, adding the matched at least one of the plurality of vendor product descriptions to the subset of vendor product descriptions (Publicover: paragraph [0345] - A Consumer may specify in their Profile that certain aspects are absolute requirements and others are relative, for example, a User may require that a trusted NGO certifies that a Product is absolutely child-labor free but is willing to accept an environmental requirement that a Product is carbon-neutral relatively, paragraph [0352] - ] In FIG. 18 Profile Information 1800 together with Contextual Information 1820 are applied to Content Meta Information 1810 (e.g. certifications, certifiers, reviews, reviewers, Product, etc.) in the Content Ranking/Filtering Engine 1830 to find the Highest Ranked Content 1840 for transmission to the User).  

Regarding claim 28, Publicover and Ree teach or suggest all the limitations of claim 27 as noted above.  Publicover further discloses wherein the culling comprises: generating at least one product constraint based on at least one profile data; matching at least one of the plurality of vendor product descriptions with the at least one product constraint; and based on the matching, adding the matched at least one of the plurality of vendor product descriptions to the subset of vendor product descriptions  (Publicover: Figure 11 historical data 1160, personal preference data 1140).  

Regarding claim 29, Publicover and Ree teach or suggest all the limitations of claim 28 as noted above.  Publicover further discloses determining a sum of: (i) the matches between a particular vendor product description and the at least one product constraint, and (ii) the matches between the particular vendor product description and the at least one profile data; and based on the sum exceeding a threshold, adding the particular vendor product description to the subset of vendor product descriptions  (Publicover: paragraph [0157] - For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content. Alternatively, the User may choose to be presented with all Content, or Content that exceeds the threshold and be permitted to decide whether to experience the Content).  

Regarding claim 30, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses receiving a request from the user; and based on the request, exposing the set of profile data to the user through the graphical user interface of the computing device (Publicover: paragraph [0260] - to ensure the confidence and trust of the User, the security of the Arkiïs™ system is carefully controlled and monitored. The User may configure the security controls that gate access to viewing and editing of their Profiles. Controls may include, but are not limited to, various biometrics such as face, voiceprint, and handprint recognition together with challenge questions they have configured to which generally only they know the correct answers, depending on the embodiment).  

Regarding claim 31, Publicover and Ree teach or suggest all the limitations of claim 30 as noted above.  Publicover further discloses receiving at least one of an addition or a revision to the set of profile data from the user through the graphical user interface; and adjusting the set of profile data according to the at least one addition or revision to the set of profile data (Publicover: paragraph [0260] - to ensure the confidence and trust of the User, the security of the Arkiïs™ system is carefully controlled and monitored. The User may configure the security controls that gate access to viewing and editing of their Profiles. Controls may include, but are not limited to, various biometrics such as face, voiceprint, and handprint recognition together with challenge questions they have configured to which generally only they know the correct answers, depending on the embodiment).  

Regarding claim 32, Publicover and Ree teach or suggest all the limitations of claim 31 as noted above.  Publicover further discloses wherein the revision comprises a change to a privacy setting of at least one of the set of profile data (Publicover: paragraph [0441] - The User may choose to omit certain information from their Profiles to aid in privacy preservation. For example, blank fields may be automatically seeded with false demographic information to increase the privacy of the system, should the Master Profile database be breached).  

Regarding claim 33, Publicover and Ree teach or suggest all the limitations of claim 31 as noted above.  Publicover further discloses based on the change to the privacy setting of the at least one profile data, removing the at least one profile data from the set of profile data associated with the user (Publicover: paragraph [0441] - The User may choose to omit certain information from their Profiles to aid in privacy preservation. For example, blank fields may be automatically seeded with false demographic information to increase the privacy of the system, should the Master Profile database be breached).  

Regarding claim 34, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses based on receiving the activation and prior to obtaining the set of profile data, requesting a grant of permission to identify the set of profile data; and based on the grant of permission, subsequently identifying the set of profile data associated with the user (Publicover: paragraph [0260] - to ensure the confidence and trust of the User, the security of the Arkiïs™ system is carefully controlled and monitored. The User may configure the security controls that gate access to viewing and editing of their Profiles. Controls may include, but are not limited to, various biometrics such as face, voiceprint, and handprint recognition together with challenge questions they have configured to which generally only they know the correct answers, depending on the embodiment).  

Regarding claim 35, Publicover and Ree teach or suggest all the limitations of claim 34 as noted above. Publicover further discloses receiving the grant of permission from the user through the graphical user interface (Publicover: paragraph [0260] - to ensure the confidence and trust of the User, the security of the Arkiïs™ system is carefully controlled and monitored. The User may configure the security controls that gate access to viewing and editing of their Profiles. Controls may include, but are not limited to, various biometrics such as face, voiceprint, and handprint recognition together with challenge questions they have configured to which generally only they know the correct answers, depending on the embodiment).  

Regarding claim 36, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses presenting, through the graphical user interface, at least one request for profile information to the user; receiving, from the user, a response to the request, the response comprising the profile information; and updating the set of profile data with the profile information (Publicover: paragraph [0297] - The User may review and edit such automatically gathered data to make corrections and fill in missing details is illustrated in FIG. 11 with data corrections/edits/deletions by User 1150).  

Regarding claim 37, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses: 
presenting the selectable component to a user through the graphical user interface of a computing device that is communicably coupled to the vendor system through the network; receiving an activation of the selectable component from the user (Publicover: Figure 37 - search 3724);
based on receiving the activation, identifying the set of profile data associated with the user (Publicover: Figure 11, paragraph [0037] - FIG. 11 is a diagram depicting many of sources of information for building a User's Profile in the Arkiïs system including corrections, edits, and deletions by the User);
culling the plurality of vendor product descriptions to generate, based on the set of profile data, a unique vendor product description; and transmitting, for presentation to the user through the graphical user interface, the unique vendor product description (Publicover: Figure 15, paragraph [0157] - The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers, Figure 17a).  

Regarding claim 40, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses embedding the selectable component in a website that displays the plurality of vendor product descriptions (Publicover: Figure 37).  

Regarding claim 41, Publicover and Ree teach or suggest all the limitations of claim 23 as noted above.  Publicover further discloses receiving from the user, through the graphical user interface, a selection of a particular vendor product description from the subset of vendor product descriptions (Publicover: Figure 37).  











Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Publicover et al (US 2016/0253710 A1), in view of Ree (US 2015/0100451 A1), and further in view of Pritchard et al (US 10/529,008 B1).  

Regarding claim 38, Publicover and Ree teach or suggest all the limitations of claim 37 as noted above.  The combination of Publicover and Ree does not disclose wherein each of the plurality of vendor product descriptions comprises a particular combination of product characteristics, and the unique vendor product description comprises a combination of product characteristics that is different than each of the particular combinations of product characteristics of the plurality of vendor product descriptions.  However, Pritchard teaches wherein each of the plurality of vendor product descriptions comprises a particular combination of product characteristics, and the unique vendor product description comprises a combination of product characteristics that is different than each of the particular combinations of product characteristics of the plurality of vendor product descriptions (Pritchard: column 1 lines 60-65, Figure 4 -FIG. 4 is a flow diagram showing an illustrative process to update swatches presented via a secondary user interface based at least in part on selections of product attributes associated with a product).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the combination of Publicover and Ree, in the apparatus and method wherein each of the plurality of vendor product descriptions comprises a particular combination of product characteristics, and the unique vendor product description comprises a combination of product characteristics that is different than each of the particular combinations of product characteristics of the plurality of vendor product descriptions, as taught by Pritchard since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because it would it would allow customers to browse different variations of products simultaneously (Pritchard: column 1).

Regarding claim 39, Publicover, Ree, and Pritchard teach or suggest all the limitations of claim 38 as noted above.  Pritchard further discloses selecting at least one product characteristic from at least two of the particular combinations of product characteristics based on the set of profile data; and generating the combination of product characteristics of the unique vendor product description from the selected product characteristic (Pritchard: Pritchard: column 1 lines 60-65, Figure 4 -FIG. 4 is a flow diagram showing an illustrative process to update swatches presented via a secondary user interface based at least in part on selections of product attributes associated with a product).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625